United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2841
                     ___________________________

                                Adam Vasseur

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                    Matthew F. Sowell; Joe L. Jarvis, III

                          lllllllllllllllllllllDefendants

                       TEI Construction Services, Inc.

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: June 11, 2019
                            Filed: July 19, 2019
                               ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

GRUENDER, Circuit Judge.
      TEI Construction Services, Inc. (“TEI”) appeals the district court’s1 order
remanding the case to state court based on a lack of subject-matter jurisdiction. We
dismiss the appeal for lack of appellate jurisdiction.

       In 2014, Adam Vasseur sued various defendants in Missouri state court
alleging injuries sustained in a car accident. Vasseur filed an amended petition
naming TEI as an additional defendant on November 17, 2017. TEI removed to the
United States District Court for the Western District of Missouri on January 9, 2018
based on diversity jurisdiction under 28 U.S.C. § 1332. Vasseur filed a motion to
remand on June 13, 2018, arguing that the removal had violated the one-year time
limit of 28 U.S.C. § 1446(c), which provides that “[a] case may not be removed . . .
on the basis of jurisdiction conferred by section 1332 more than 1 year after
commencement of the action, unless the district court finds that the plaintiff has acted
in bad faith in order to prevent a defendant from removing the action.” The district
court granted Vasseur’s motion, holding that § 1446(c) is jurisdictional, that the
failure to remove the case within one year of the commencement of the original action
had therefore deprived the district court of subject-matter jurisdiction, and that the
case should be remanded to Missouri state court pursuant to 28 U.S.C. § 1447(c).
TEI appeals.

       TEI argues that the remand order was “erroneous” because, under Missouri
law, an action commences against a particular party when that party is added to the
lawsuit, not when the original action was filed against other defendants. But under
28 U.S.C. § 1447(d), “[w]hen a district court remands a case based on a lack of
subject matter jurisdiction under section 1447(c), a court of appeals lacks jurisdiction
to entertain an appeal of the remand order” and “the remand order must stand whether
erroneous or not and whether review is sought by appeal or by extraordinary writ.”


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                          -2-
Roberts v. BJC Health Sys., 452 F.3d 737, 739 (8th Cir. 2006) (internal quotation
marks omitted). With this rule, “Congress has decided that in the ordinary case the
federal district court should have the final word on removal since at some point
litigation over the choice of a courtroom must end.” Arnold Crossroads, L.L.C. v.
Gander Mountain Co., 751 F.3d 935, 939 (8th Cir. 2014) (internal quotation marks
omitted). “This congressional judgment makes perfect sense for [t]he only thing that
is at stake is the forum that will hear a claim, and this issue is not so fundamental that
a second or third layer of judges must test its correctness.” Id. (internal quotation
marks omitted).

      To verify whether we lack appellate jurisdiction under § 1447(d), “[w]e are
required to determine by independent review the actual grounds for the district court’s
remand order.” Id. For this analysis, a district court’s own characterization of its
remand as based on a lack of subject-matter jurisdiction “is not dispositive” but
“remains influential.” Id. (internal quotation marks omitted). After all, a district
court’s remand order may “dress[] in jurisdictional clothing a patently
nonjurisdictional ground” such as “docket congestion.” Powerex Corp. v. Reliant
Energy Servs., Inc., 551 U.S. 224, 234 (2007). But such minimal review is “limited
to confirming” that the district court’s “characterization of its remand as resting upon
lack of subject-matter jurisdiction” was at least “colorable.” Id.

       Here, Vasseur admits that the district court characterized its remand as based
on a lack of subject-matter jurisdiction. He also conceded during oral argument that
the district court’s interpretation of § 1446(c)’s one-year limitation as jurisdictional
was “colorable.” After an independent review, we agree. In 2012,2 § 1446(c) was
amended to add a “bad faith” exception to the one-year time limit. A reasonable

      2
       Only the post-2012 version of § 1446(c) applies here because the present case
was commenced after January 6, 2012, the date the revisions went into effect. See
Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63,
§ 205, 125 Stat. 758, 764-65 (2011).

                                           -3-
argument can be made that it would only be necessary to add a “bad faith” exception
to the statute if § 1446(c)’s one-year limitation is jurisdictional. If the one-year time
limit of § 1446(c) is nonjurisdictional, it would already be “presumptively subject to
equitable tolling,” see United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1630 (2015)
(emphasis removed), and the “bad faith” exception would be largely superfluous. We
are “reluctant to treat statutory terms as surplusage in any setting.” TRW Inc. v.
Andrews, 534 U.S. 19, 31 (2001).

       Admittedly, several courts disagree that the one-year limitation in the 2012
version of § 1446(c) is jurisdictional. See, e.g., Ehrenreich v. Black, 994 F. Supp. 2d
284, 288 (E.D.N.Y. 2014); Bank of Am., N.A. v. Lebreton, No. 14-0319, 2015 WL
2226266, at *23 (D.N.M. Apr. 20, 2015); Deutsch Bank Nat’l Co. v. Brader, No.
4:15-600, 2015 WL 9872070, n.11 (D.S.C. Oct. 28, 2015). We need not, however,
resolve this issue; it is “at least debatable.” See Powerex Corp. v. Reliant Energy
Servs., Inc., 551 U.S. 224, 234 (2007). We therefore cannot review the merits of this
remand order, colorably characterized as based on a lack of subject-matter
jurisdiction, and it must stand “whether erroneous or not.” BJC Health Sys., 452 F.3d
at 739.

       For the foregoing reasons, we dismiss the appeal for lack of appellate
jurisdiction.
                      ______________________________




                                          -4-